Citation Nr: 1523209	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran had verified periods of active duty from April 1985 to April 1989 and from October 2003 to February 2005.  He had verified periods of active duty for training (ACDUTRA) from June 1981 to August 1981 and from May 1995 to August 1995.  He reported serving in the United States Army National Guard from August 1990 to August 2006 and has unverified periods of inactive duty training (INACDUTRA) and possibly other federalized periods of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that remand is necessary for records development and to obtain a new medical opinion.

First, additional service records should be sought as the record appears to be incomplete with respect to the Veteran's National Guard service records.  Additionally, the Board notes that a Post-Deployment Health Assessment shows that the Veteran assisted in Operation Katrina in November 2005.  However, the record does not contain any federal orders with respect to his participation.  In general, the Board observes that clarification of the Veteran's periods of active duty, ACDUTRA, INACDUTRA, and any other federalized service is necessary prior to final adjudication of the claim.  

Second, any outstanding and relevant private and/or VA treatment records referable to the Veteran's bilateral knee disability should be sought in light of his complaints of knee pain since 1997.  See 2007 VA Treatment Record.  The record presently contains VA treatment records from the VA medical center in Durham covering 2007 to 2011.

Third, the Veteran should be afforded a new medical opinion addressing whether his bilateral knee disability is directly related to any period of active duty, ACDUTRA, or INACDUTRA, as this was not considered by the June 2013 VA examiner.  Consequently, the Board finds that there is a duty to obtain a new opinion for the bilateral knees and a new examination, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's service in the Army National Guard of North Carolina (note: the Veteran indicated on his April 2010 claim that he entered the National Guard in Houston, Texas in 1990), to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty and other federalized service.  

2.  Based on the results obtained from the prior development, obtain the Veteran's complete personnel record and service treatment records for the relevant periods identified, to include entrance and separation examinations for each period of active service.  If service records cannot be obtained for certain periods, a formal finding as to its unavailability should be issued by the AOJ and associated with the claims file.

Enlist the Veteran's assistance in identifying the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any additional relevant records with the claims file.

Obtain any outstanding and relevant VA treatment records prior to 2007 and from the 2011 onward, to include from the VA medical facility in Durham, North Carolina referable to treatment received for the bilateral knees.

3.  After records development is completed to the extent possible, request a new VA examination (if deemed necessary) to obtain a new medical opinion as to whether bilateral knee arthritis is related to the Veteran's service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The AOJ should provide the examiner a summary of the Veteran's verified periods of service.  

Following review of the claims file (and examination of the Veteran), the examiner should make a determination as to whether the Veteran has osteoarthritis of the bilateral knees that is related to any relevant period of service (active duty, ACDUTRA, INACDUTRA), to specifically include consideration of the document left knee strain/hyperextension in 2004 (with bilateral knee pain in 2004), complaints of right knee pain in active duty in 2005, and bilateral knee pain in May 2006 ( Annual Medical Certificate).

The examiner is directed to consider the Veteran's contentions that his bilateral knee pain began in 1997.  There is also a notation of arthralgia in both knees in November 2001.  The Board also notes that although bilateral knee X-rays in May 2008 show mild osteoarthritic changes in the knees, the VA treatment records suggest that there was osteoarthrosis involving the knee prior to 2008.  

After a review of the pertinent evidence, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that bilateral osteoarthritis of the knees manifested in or is otherwise related to any of the Veteran's periods of active duty, ACDUTRA, or INACDUTRA, including any symptomatology therein.  

In providing the opinion, the examiner should discuss medically known or theoretical causes of the Veteran's osteoarthritis of the bilateral knees and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should also discuss the significance, if any, of the Veteran's reports of bilateral knee pain since 1997, the notation of arthralgia in 2001, and the medical history of osteoarthrosis involving the knees.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The examiner should specifically consider the Veteran's credible statements and relevant history pertaining to his knees.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




